Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-19-00231-CR

                                      Patrick Thomas CHILDERS,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                     From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. A17313
                              Honorable Sid Harle, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED February 5, 2020.


                                                       _____________________________
                                                       Sandee Bryan Marion, Chief Justice




1
  The Honorable N. Keith Williams presided over the hearing on appellant’s first amended motion to suppress and
signed the order denying the motion. The Honorable Sid Harle presided over the sentencing hearing and signed the
judgment of conviction.